



Exhibit 10.4
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Second Amended and Restated Employment Agreement (this “Agreement”) is
entered into on November 2, 2016, by and among Tallgrass Management, LLC, a
Delaware limited liability company (the “Company”), Tallgrass Energy Holdings,
LLC, a Delaware limited liability company formerly known as Tallgrass
Development GP, LLC (“Holdings”), Tallgrass Equity, LLC, a Delaware limited
liability company formerly known as Tallgrass GP Holdings, LLC (“Tallgrass
Equity”), Tallgrass MLP GP, LLC, a Delaware limited liability company (“MLP
GP”), TEGP Management, LLC, a Delaware limited liability company (“TEGP
Management,” and together with Holdings, Tallgrass Equity, and MLP GP, the
“Partnership Entities”) and David G. Dehaemers, Jr., an individual
(“Dehaemers”).
RECITALS
WHEREAS, the Company, Holdings, Tallgrass Equity, MLP GP and Dehaemers are
parties to that certain Amended and Restated Employment Agreement, dated May 17,
2013 (the “Prior Agreement”); and
WHEREAS, the Company is a subsidiary of Holdings, which is the general partner
of Tallgrass Development, LP, a Delaware limited liability company
(“Development”), and the sole member of TEGP Management, the general partner of
Tallgrass Energy GP, LP, a Delaware limited partnership (“TEGP Partnership”);
and
WHEREAS, TEGP Management and TEGP Partnership were formed by Holdings for the
purposes of effecting an initial public offering of Class A Shares representing
limited partner interests of TEGP Partnership that closed in May 2015 (the
“Offering”); and
WHEREAS, in connection with the reorganization transactions necessary for
purposes of effecting the Offering, (i) Tallgrass Equity distributed its
membership interest in Holdings to the then-current members of Tallgrass Equity,
pro rata, and (ii) Tallgrass Equity’s members amended and restated Tallgrass
Equity’s limited liability company agreement making TEGP Partnership the
managing member; and
WHEREAS, Tallgrass Equity owns 100% of MLP GP, and MLP GP is the general partner
of Tallgrass Energy Partners, LP (the “MLP”); and
WHEREAS, the Company, the Partnership Entities and Dehaemers wish to amend and
restate the Prior Agreement to reflect, among other items, the entity name
changes and structure changes above and it is the parties’ intention and
agreement for Dehaemers to be employed by the Company and to serve as the
President and Chief Executive Officer of the Company and each of the Partnership
Entities pursuant to this Agreement; and
WHEREAS, pursuant to Section 11 of the Prior Agreement, amendment of the Prior
Agreement requires a writing signed by the parties thereto.
NOW, THEREFORE, the Prior Agreement is amended and restated in its entirety as
follows:
1.
Employment. The Company agrees to continue to employ Dehaemers and Dehaemers
agrees to continue to be employed by the Company as President and Chief
Executive Officer upon the terms and conditions of this Agreement until such
employment is terminated as provided in Section 7. So long as Dehaemers is
employed by the Company as its President and Chief Executive Officer, each of
the Partnership Entities agrees that Dehaemers will also serve as and be
appointed President and Chief Executive Officer of each of the Partnership
Entities.

2.
Compensation. For all services rendered by Dehaemers to the Company, the
Partnership Entities and each of the downstream affiliates of the Partnership
Entities (the Partnership Entities and such downstream affiliates, the
“Constituent Companies”), the Company will pay Dehaemers a base monthly salary
of $25,000 ($300,000 if annualized), which will accrue and be payable monthly in
arrears in accordance with the Company’s general payroll practices. All payments
made and benefits provided by the Company to Dehaemers under this Agreement are
subject to any applicable withholding and other applicable taxes.

3.
Additional Benefits; Expenses; Liability Insurance.

(a)
Dehaemers will be eligible for additional benefits, by way of insurance,
hospitalization and vacations normally provided to senior executives of the
Company, pursuant to the terms of those plans, programs and policies of the
Company in effect during his employment by the Company, and such additional
benefits, if any, as determined by the Board of Managers of Holdings.

(b)
The Company will reimburse Dehaemers for all ordinary and necessary
out-of-pocket expenses incurred and paid by Dehaemers in the course of the
performance of his duties pursuant to this Agreement and






--------------------------------------------------------------------------------





consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, and subject to the
Company’s requirements with respect to the manner of approval and reporting of
these expenses.
(c)
So long as Dehaemers is employed under this Agreement and thereafter so long as
Dehaemers is subject to any possible claim, the Company and the Partnership
Entities will purchase and maintain in effect for the benefit of Dehaemers one
or more valid and enforceable policies of directors and officers liability
insurance providing, in all respects, coverage at least as beneficial to
Dehaemers as that provided pursuant to the insurance policies in place on the
date hereof.

4.
Duties. So long as Dehaemers is employed under this Agreement, Dehaemers will
(a) devote his best efforts and his entire business time (other than as a result
of illness or disability) to further the interests of the Company and the
Constituent Companies, (b) carry out the reasonable and lawful instructions of
the Board of Managers of Holdings (other than as a result of illness or
disability) with respect to those matters reserved to the Board of Managers of
Holdings pursuant to Section 8.1 of the Second Amended and Restated Limited
Liability Company Agreement of Holdings, dated May 11, 2015 (as amended,
restated or otherwise modified from time to time, the “Holdings LLC Agreement”),
(c) truthfully and accurately maintain and preserve the records of the Company
and the Constituent Companies and make all reports reasonably required by the
Board of Managers of Holdings, and (d) fully account for all monies and other
property of the Company or any of the Constituent Companies that he may from
time to time have in his custody and deliver the same to the Company or its
designee to the extent reasonably directed to do so; provided that, so long as
it does not materially interfere with his duties, nothing herein will preclude
Dehaemers from accepting appointment to or continuing to serve on any board of
directors (or similar governing body) or as trustee of any business (not
competing with any of the Constituent Companies) or any charitable organization,
from engaging in charitable and community activities, from delivering lectures
and fulfilling speaking engagements, or from directing and managing his personal
investments and those of his family.

5.
Covenant Not to Compete. Dehaemers acknowledges that, during his employment with
the Company, he, at the expense of the Company and the Constituent Companies,
will establish favorable relations with the customers to, and regulators of, the
Company and the Constituent Companies and will receive and have access to the
intellectual property and confidential information of the Company and the
Constituent Companies. Therefore, in consideration of these relationships, his
employment with the Company, and to further protect the intellectual property
and confidential information of the Company and the Constituent Companies,
Dehaemers agrees that, during the term of his employment by the Company and for
a period of one year from and after the voluntary or involuntary termination of
employment for any or no reason, he will not, directly or indirectly, without
the express written consent of the Board of Managers of Holdings except when and
as requested to do in and about the performance of his duties under this
Agreement:

(a)
own, manage, operate, control or participate in the ownership, management,
operation or control of, or have any interest, financial or otherwise, in or act
as an officer, director, partner, principal, member, manager, shareholder,
employee, agent, representative, consultant or independent contractor of, or in
any way assist any person or entity in the conduct of, any business located in
or doing business in the area where a Constituent Company is engaged or becomes
engaged in any business competitive to any business engaged in by a Constituent
Company during the term of his employment by the Company, including, but not
limited to, any business that is engaged in the interstate transportation via
pipeline of natural gas, petroleum or petroleum byproducts; provided, however,
that notwithstanding the foregoing, Dehaemers may own up to 5% of the
outstanding equity securities in any corporation or entity that is listed upon a
national stock exchange or actively traded in the over-the-counter market;
provided, further, that notwithstanding the foregoing, Dehaemers may own,
directly or indirectly, an ownership interest in the general partner of Plains
All American Pipeline, L.P. or their affiliates or successors; provided,
further, that notwithstanding the foregoing, Dehaemers may place or invest money
with one or more private equity firms (or related investment funds or vehicles)
that compete (or own or invest in companies that compete) with a Constituent
Company so long as Dehaemers does not control or otherwise direct the activities
of the private equity firm (or related investment funds or vehicles) or control
or otherwise direct the investment in the competing portfolio company; or

(b)
entice, induce or in any manner influence any person who has an employee or
independent contractor relationship with the Company or any Constituent Company
and with whom Dehaemers had contact, directly or indirectly, during the term of
his employment to change or end such relationship for the purpose of engaging in
a business in competition with any business engaged in by the Company or any
Constituent Company during the term of his employment by the Company or hire any
such person.






--------------------------------------------------------------------------------





6.
Specific Performance. Recognizing that irreparable damage will result to the
Company and the Constituent Companies in the event of the breach of any of the
foregoing covenants and assurances by Dehaemers contained in Section 5, and that
the Company’s remedies at law for any such breach or threatened breach will be
inadequate, the Company, in addition to such other remedies that may be
available to it, will be entitled to an injunction, including a mandatory
injunction, to be issued by any court of competent jurisdiction ordering
compliance with this Agreement or enjoining and restraining Dehaemers, and each
and every person and entity acting in concert or participation with him, from
the continuation of the breach. The Company will not be required to obtain a
bond in an amount greater than $1,000. The covenants and obligations of
Dehaemers set forth in Section 5 are in addition to and not in lieu of or
exclusive of any other obligations and duties of Dehaemers to the Company,
whether express or implied in fact or in law.

7.
Termination.

(a)
Dehaemers’s employment by the Company will terminate immediately (unless
otherwise determined by the Board of Managers of Holdings) upon the occurrence
of any of the following: (1) the death, mental or physical incapacity or
inability to perform the essential functions of his job for a consecutive period
of 90 days or a non-consecutive period of 120 days during any 12-month period,
as reasonably determined by the Board of Managers of Holdings after consultation
with an independent physician selected by the Company (such periods to be
extended if appropriate as a reasonable accommodation for a disability); or (2)
the winding up and final distribution of the assets of each of Development, the
MLP and TEGP Partnership.

(b)
Dehaemers’s employment by the Company will terminate on the date specified in a
notice of termination (which may not be less than 30 days after the date of the
notice) from a majority of the members of the Board of Managers of Holdings
(excluding Dehaemers or any of his designees), which may be sent at the
discretion of a majority of the members of the Board of Managers of Holdings
(excluding Dehaemers or any of his designees), as a result of the occurrence of
any of the following: (1) Dehaemers and his Permitted Transferees (as defined in
the Holdings LLC Agreement) cease to control Tallgrass KC, LLC; or (2) Dehaemers
and his Permitted Transferees cease to have direct or indirect beneficial
ownership of at least 12.5% of the total Common GP Interests (as such term is
defined in the Holdings LLC Agreement).

(c)
The Company may terminate Dehaemers’s employment for Cause or without Cause.
“Cause” means: (1) his conviction of, or plea of nolo contendere to, any crime
or offense constituting a felony under applicable law, other than any motor
vehicle violations for which no custodial penalty is imposed; (2) his commission
of fraud or embezzlement against the Company or any Constituent Company; (3)
gross neglect by Dehaemers of, or gross or willful misconduct by Dehaemers in
connection with the performance of, his duties to the Company that, if curable,
is not cured within 30 days after a written notice of such gross neglect, or
gross or willful misconduct, specifically identifying the gross neglect or
misconduct, is delivered by a majority of the members of the Board of Managers
of Holdings (excluding Dehaemers or any of his designees) to Dehaemers; (4)
Dehaemers willfully fails or refuses to carry out the reasonable and lawful
instructions of the Board of Managers of Holdings (other than as a result of
illness or disability) with respect to those matters reserved to the Board of
Managers of Holdings pursuant to Section 8.1 of the Holdings LLC Agreement, and,
in each case, such failure or refusal has continued for a period of 30 calendar
days following written notice from the majority of the members of the Board of
Managers of Holdings (excluding Dehaemers or any of his designees); (5) his
failure to perform the duties and responsibilities of his office as his primary
business activity, provided that, so long as it does not materially interfere
with his duties on behalf of the Company, nothing herein will preclude Dehaemers
from accepting appointment to or continuing to serve on any board of directors
(or similar governing body) or as trustee of any business corporation (not
competing with any Constituent Company) or any charitable organization, from
engaging in charitable and community activities, from delivering lectures and
fulfilling speaking engagements, or from directing and managing his personal
investments and those of his family; (6) a judicial determination that he has
breached his fiduciary duties with respect to the Company or any Constituent
Company; or (7) his willful and material breach of his obligations in the
Holdings LLC Agreement (in his capacity as an officer and not in his capacity as
a Member), his obligations in the Second Amended and Restated Limited Liability
Company Agreement of Tallgrass Equity, dated as of May 12, 2015, as amended,
restated or otherwise modified from time to time (in his capacity as an officer
and not in his capacity as a Member), his obligations in the Second Amended and
Restated Limited Liability Company Agreement of MLP GP, dated as of May 17,
2013, as amended, restated or otherwise modified from time to time (in his
capacity as an officer and not in his capacity as a Member), or his obligations
in the Amended and Restated Limited Liability Company Agreement of TEGP
Management, dated May 12, 2015, as amended, restated or otherwise modified from
time to time (in his capacity as an officer and not in his capacity as a Member)
(such agreements, collectively, the “Organizational Documents”), including






--------------------------------------------------------------------------------





willfully causing any Partnership Entity to take any material action prohibited
by the Organizational Documents, that Dehaemers failed to cure, if curable,
within 30 days following written notice thereof, specifically identifying such
willful and material breach, having been delivered to Dehaemers by a majority of
the members of the Board of Managers of Holdings (excluding Dehaemers or any of
his designees).
(d)
Dehaemers may terminate his employment with the Company with good reason or
without good reason. A “Resignation for Good Reason” means his resignation for
good reason (as defined below) if (x) he provides written notice to the Company
describing in reasonable detail the event and stating that his employment will
terminate upon a specified date in such notice (“Good Reason Termination Date”),
which date is not earlier than 30 days after the date such notice is provided to
the Company (“Notice Delivery Date”) and not later than 90 days after the Notice
Delivery Date and (y) the Company does not remedy the event prior to the Good
Reason Termination Date. For purposes of this Agreement, Dehaemers has “good
reason” if there occurs without his prior written consent:

(1)
a material diminution of his duties and responsibilities to the Company or any
Constituent Company to a level inconsistent with those of a chief executive
officer;

(2)
a material reduction in his cash compensation or a material reduction in the
aggregate welfare benefits provided to him (not including any reduction related
to a broader compensation or benefit reduction that is not limited to him
specifically);

(3)
a willful or intentional breach of this Agreement by the Company; or

(4)
a willful or intentional breach of a material provision of any of the
Organizational Documents by any Partnership Entity or the Primary Investors (as
defined in the Holdings LLC Agreement) that has a material and adverse effect on
Dehaemers.

(e)
If (1) Dehaemers’s employment with the Company is terminated pursuant to
Sections 7(a) or 7(b), (2) the Company terminates his employment for Cause or
(3) Dehaemers terminates his employment other than as a result of a Resignation
for Good Reason, the Company will pay or provide to him:

(i)
such unpaid salary as Dehaemers has earned up to the date of his termination;
and

(ii)
the other benefits and other amounts due him under Section 3 or as otherwise
required by applicable law, as he has earned up to the date of his termination.

(f)
If (1) the Company terminates Dehaemers’s employment without Cause or (2)
Dehaemers terminates his employment as a result of a Resignation for Good
Reason, the Company will pay or provide to him:

(i)
such unpaid salary as Dehaemers has earned up to the date of his termination;

(ii)
an amount equal to $900,000, payable as a lump sum within 60 days after the
termination of employment; and

(iii)
such other benefits and other amounts due him under Section 3 or as otherwise
required by applicable law, as he has earned up to the date of his termination.

Except as provided in Section 7(i), any payment under this Section 7(f) must be
made within 60 days after the termination of his employment; provided, however,
if the termination of his employment is not a “separation from service” as
described in Treas. Reg. § 1 .409A- 1(h) (a “Section 409A Separation”), such
payment will be delayed until his Section 409A Separation.
(g)
As a condition to receiving the termination payments and benefits provided in
this Section 7, Dehaemers will execute and deliver to the Company a release, in
a form reasonably satisfactory to the Company, releasing all claims arising out
of his employment (other than enforcement of this Agreement, his rights under
any of the Company’s incentive compensation and employee benefit plans and
programs to which Dehaemers is entitled under this Agreement, and any claim for
any tort for personal injury not arising out of or related to this termination).

(h)
So long as Dehaemers is an employee of the Company and thereafter (including
after the termination of his employment), he will not make any disparaging
comment in any format, whether written, electronic or oral, to any client,
customer, account, supplier, service provider, agency, regulator, employee, the
media, or any other person or entity regarding the Company or any Constituent
Company or any of their clients, customers, accounts, suppliers, service
providers, employees, agents, regulators, officers or directors or otherwise
relating to the business of the Company or any Constituent Company.






--------------------------------------------------------------------------------





(i)
If Dehaemers is a “Specified Employee” (as defined under Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”)) as of the date of his
termination of employment, as determined by the Company, and any equity security
of the Company or any Constituent Company is publicly traded on an established
securities market or otherwise, the payment of any amount under this Agreement
on account of his Section 409A Separation that is deferred compensation subject
to the provisions of Code Section 409A and not otherwise excluded from Code
Section 409A, will not be paid until the later of the first business day that is
six months after the date after his Section 409A Separation or the date the
payment is otherwise payable under this Agreement (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed will be paid
or reimbursed to Dehaemers in a lump sum, without interest, and any remaining
payments due under this Agreement will be paid or provided in accordance with
the normal payment dates specified herein.

(j)
All reimbursement and in-kind benefits provided pursuant to this Agreement will
be made in accordance with Treas. Reg. § 1 .409A-3(i)(1)(iv) such that any
reimbursement or in-kind benefits will be deemed payable at a specified time or
on a fixed schedule relative to a permissible payment event. Specifically, (1)
the amounts reimbursed and in-kind benefits provided under this Agreement, other
than with respect to medical benefits, during Dehaemers’s taxable year may not
affect the amount reimbursed or in-kind benefit provided in any other taxable
year, (2) the reimbursement of an eligible expense will be made on or before the
last day of his taxable year following the taxable year in which the expense was
incurred, and (3) the right to reimbursement or an in-kind benefit is not
subject to liquidation or exchange for another benefit.

8.
Cooperation Regarding Litigation. So long as Dehaemers is an employee of the
Company and thereafter for a period of five years (including after the
termination of his employment), Dehaemers will reasonably cooperate with the
Company and any Constituent Company by making himself available to testify on
behalf of the Company or any Constituent Company, in any action, suit, or
proceeding (whether civil, criminal, administrative or investigative) and
reasonably assist the Company or any Constituent Company in any such action,
suit, or proceeding, by providing information and meeting and consulting with
the Board of Managers of Holdings or its representatives or counsel, or
representatives or counsel to the Company or any Constituent Company, as
requested. The Company will promptly reimburse Dehaemers for all reasonable
expenses incurred by Dehaemers in connection with his provision of testimony or
assistance.

9.
No Conflict. Dehaemers represents and warrants to the Company and each
Partnership Entity that neither the execution nor delivery of this Agreement,
nor the performance of his obligations under this Agreement will conflict with,
or result in a breach of, any term, condition, or provision of, or constitute a
default under, any obligation, contract, agreement, covenant or instrument to
which he is a party or under which he is bound, including, without limitation,
the breach by Dehaemers of a fiduciary duty to any former employers.

10.
Waiver of Breach. Failure of the Company or any Partnership Entity to demand
strict compliance with any of the terms, covenants or conditions hereof will not
be deemed a waiver of the term, covenant or condition, nor will any waiver or
relinquishment by the Company or any Partnership Entity of any right or power
under this Agreement at any one time or more times be deemed a waiver or
relinquishment of the right or power at any other time or times.

11.
Entire Agreement; Amendment. This Agreement cancels and supersedes all previous
agreements other than the Confidentiality Agreement and Assignment of
Inventions, by and between Dehaemers and the Company, entered into in connection
with his employment by the Company (the “Confidentiality Agreement”) relating to
the subject matter of this Agreement, written or oral, between the parties,
including, without limitation, the Prior Agreement. This Agreement and the
Confidentiality Agreement contain the entire understanding of the parties with
respect to the subject matter hereof and may not be amended, modified or
supplemented in any manner whatsoever except as otherwise provided herein or in
writing signed by each of the parties.

12.
Potential Unenforceability of any Provision. If a final judicial determination
is made that any provision of this Agreement is an unenforceable restriction
against Dehaemers, the provisions of this Agreement will be rendered void only
to the extent that a judicial determination finds the provisions unenforceable,
and the unenforceable provisions will automatically be reconstituted and become
a part of this Agreement, effective as of the date of this Agreement, to the
maximum extent in favor of the Company and the Partnership Entities that is
lawfully enforceable. A judicial determination that any provision of this
Agreement is unenforceable will not render the entire Agreement unenforceable,
but rather this Agreement will continue in full force and effect absent any
unenforceable provision to the maximum extent permitted by law.

13.
Headings. The headings of the sections of this Agreement have been inserted for
convenience of reference only and do not restrict or otherwise modify any of the
terms or provisions of this Agreement.






--------------------------------------------------------------------------------





14.
Governing Law. This Agreement is governed by the laws of the State of Kansas
applicable to agreements made and to be performed entirely within the State,
including all matters of enforcement, validity and performance.

15.
Notice. Any notice, request, consent or communication under this Agreement is
effective only if it is in writing any (a) personally delivered or (b) sent by a
nationally recognized overnight delivery service, with delivery confirmed,
addressed as follows:

If to the Company:


Tallgrass Management, LLC
4200 W. 115th Street, Suite 350
Leawood, Kansas 66211
Attn: General Counsel


If to Holdings:


Tallgrass Energy Holdings, LLC
4200 W. 115th Street, Suite 350
Leawood, Kansas 66211
Attn: General Counsel


If to Tallgrass Equity:


Tallgrass Equity, LLC
4200 W. 115th Street, Suite 350
Leawood, Kansas 66211
Attn: General Counsel


If to MLP GP:


Tallgrass MLP GP, LLC
4200 W. 115th Street, Suite 350
Leawood, Kansas 66211
Attn: General Counsel


If to TEGP Management:


TEGP Management, LLC
4200 W. 115th Street, Suite 350
Leawood, Kansas 66211
Attn: General Counsel


If to Dehaemers:


David G. Dehaemers, Jr.
c/o Tallgrass Energy Partners, LP
4200 W. 115th Street, Suite 350
Leawood, Kansas 66211
or such other persons or to such other addresses as may be furnished in writing
by any party to the other party, and will be deemed to have been given only upon
its delivery in accordance with this Section 15.
16.
Assignment. This Agreement is personal and not assignable by Dehaemers. This
Agreement may be assigned by the Company or any Partnership Entity without
notice to or consent of any other party of this Agreement; provided that, such
assignment must be to a Constituent Company. Except as described in the
preceding sentence, this Agreement is not assignable by any party hereto without
the consent of all the parties to this Agreement.

17.
Survival of Obligations. All obligations of Dehaemers that by their nature
involve performance, in any particular, after the expiration or termination of
this Agreement, or that cannot be ascertained to have been fully performed until
after the expiration or termination of this Agreement, will survive the
expiration or termination of this Agreement.






--------------------------------------------------------------------------------





18.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which will be deemed to be an original and all of which constitute one
agreement that is binding upon each of the parties, notwithstanding that all
parties are not signatories to the same counterpart.

19.
Consent to Jurisdiction and Venue. The parties hereby submit to the exclusive
jurisdiction of the District Court for Johnson County, Kansas or the United
States District Court for the District of Kansas in any action or proceeding
arising out of or relating to this Agreement, including any appeal and any
action for enforcement or recognition of any judgment relating thereto, and the
parties hereby irrevocably agree that all claims in respect of such action or
proceeding may not be heard or determined in any court or before any panel other
than the District Court for Johnson County, Kansas or the United States District
Court for the District of Kansas. A final judgment in any such action or
proceeding will be conclusive and may be enforced in any other jurisdictions by
suit on the judgment or in any manner provided by law. The parties hereby
irrevocably waive, to the fullest extent they may legally and effectively do so,
any objection they may have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in the District Court for Johnson County, Kansas or the
United States District Court for the District of Kansas. The parties hereby
irrevocably waive, to the fullest extent they may legally and effectively do so,
the defense of an inconvenient forum to the maintenance of any suit, action or
proceeding in any such court. The parties irrevocably consent to service of
process in any suit, action or proceeding in any manner provided by law.

20.
Expenses. If either party brings any legal action or other proceeding to enforce
or interpret any of the rights, obligations or provisions of this Agreement, or
because of a dispute, breach or default in connection with any of the provisions
of this Agreement, the prevailing party is entitled to recover from the
non-prevailing party reasonable attorneys’ fees and all other costs in such
action or proceeding in addition to, but without duplication, any other relief
to which the prevailing party may be entitled.

21.
No Mitigation; No Offset. If Dehaemers’s employment is terminated, he will be
under no obligation to seek other employment and amounts due him under this
Agreement will not be offset by any remuneration attributable to any subsequent
employment that he may obtain.

22.
Deferred Compensation. This Agreement is intended to meet the requirements of
Section 409A of the Code and will be administered in a manner that is intended
to meet those requirements and will be construed and interpreted in accordance
with such intent. To the extent that an award or payment, or the settlement or
deferral thereof, is subject to Section 409A of the Code, except as Dehaemers
and the Board of Managers of Holdings otherwise determine in writing, the award
will be granted, paid, settled or deferred in a manner that will meet the
requirements of Section 409A of the Code, including regulations or other
guidance issued with respect thereto, such that the grant, payment, settlement
or deferral will not be subject to the excise tax applicable under Section 409A
of the Code. Any provision of this Agreement that would cause the award or the
payment, settlement or deferral thereof to fail to satisfy Section 409A of the
Code will be amended to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.

[Signature page follows.]

























--------------------------------------------------------------------------------





The parties have executed this Employment Agreement on the date set forth in the
introductory clause.    
TALLGRASS MANAGEMENT, LLC




By:    /s/ William R. Moler________________
Name:     William R. Moler
Title:     Executive Vice President and
Chief Operating Officer


TALLGRASS ENERGY HOLDINGS, LLC




By:    /s/ William R. Moler________________
Name:     William R. Moler
Title:     Executive Vice President and
Chief Operating Officer


TALLGRASS EQUITY, LLC




By:    /s/ William R. Moler________________
Name:     William R. Moler
Title:     Executive Vice President and
Chief Operating Officer


TALLGRASS MLP GP, LLC




By:    /s/ William R. Moler________________
Name:     William R. Moler
Title:     Executive Vice President and
Chief Operating Officer


TEGP MANAGEMENT, LLC




By:    /s/ William R. Moler________________
Name:     William R. Moler
Title:     Executive Vice President and
Chief Operating Officer




/s/ David G. Dehaemers, Jr.        
David G. Dehaemers, Jr.


























Signature Page to Employment Agreement



